


110 HRES 779 IH: Recognizing the 100th anniversary of the

U.S. House of Representatives
2007-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 779
		IN THE HOUSE OF REPRESENTATIVES
		
			October 30, 2007
			Mr. Latham (for
			 himself, Mr. Costa,
			 Mrs. Musgrave, and
			 Ms. Herseth Sandlin) submitted the
			 following resolution; which was referred to the
			 Committee on
			 Agriculture
		
		RESOLUTION
		Recognizing the 100th anniversary of the
		  American Society of Agronomy.
	
	
		Whereas the American Society of Agronomy was founded in
			 1907, with Mark A. Carleton as its first President;
		Whereas the American Society of Agronomy is one of the
			 premier scientific societies in the world, as evidenced by its world-class
			 journals, international and regional meetings, and broad range of educational
			 programs;
		Whereas the science and scholarship of the American
			 Society of Agronomy are mission-directed, with the goal of finding solutions to
			 agricultural challenges facing humanity;
		Whereas the American Society of Agronomy significantly
			 contributes to the scientific and technical knowledge necessary to protect and
			 sustain natural resources in the United States;
		Whereas the American Society of Agronomy plays a key role
			 in sustainable agricultural management and biodiversity conservation for the
			 protection and stewardship of the agronomic resources of the world;
		Whereas the mission of the American Society of Agronomy
			 continues to expand, from the development of sustainable production of food and
			 forage to the production of renewable energy and novel industrial products;
		Whereas in industry, extension, and basic research, the
			 American Society of Agronomy has fostered a dedicated professional and
			 scientific community that includes more than 8,035 members;
		Whereas the American Society of Agronomy was the parent
			 society that led to the formation of the Crop Science Society of America, the
			 Soil Science Society of America, and the Agronomic Science Foundation;
			 and
		Whereas the approximately 13,500 Certified Crop Advisers
			 of the American Society of Agronomy provide farmers and ranchers with sound
			 agronomic recommendations: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)recognizes the
			 100th anniversary of the American Society of Agronomy;
			(2)commends the
			 American Society of Agronomy for 100 years of dedicated service to advance the
			 science and practice of agronomy; and
			(3)acknowledges the
			 promise of the American Society of Agronomy to continue to enrich the lives of
			 all Americans, by improving stewardship of the environment, combating world
			 hunger, and enhancing the quality of life for the next 100 years and beyond.
			
